UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) ofthe Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 14, 2010 NEWPORT CORPORATION(Exact name of registrant as specified in its charter) Nevada 000-01649 94-0849175 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation) 1791 Deere Avenue, Irvine, California 92606 (Address of principal executive offices) (Zip Code) (949) 863-3144(Registrant's telephone number, including area code) Not Applicable(Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 – Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (c) On April 14, 2010, Mark J. Nelson, who has served as Vice President and Corporate Controller of Newport Corporation (the “Company”) since May 2008, was appointed to the additional position of Chief Accounting Officer. In his expanded role, Mr.
